UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 24, 2010 Entergy Louisiana, LLC (Exact name of registrant as specified in its charter) Texas 1-32718 75-3206126 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 446 North Boulevard, Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 368-3749 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 21, 2010, Entergy Louisiana, LLC (the “Company”) entered into an Underwriting Agreement for the sale of $250,000,000 aggregate principal amount of its First Mortgage Bonds, 4.44% Series due January 15, 2026 (the “Bonds”).The sale of the Bonds closed on September 24, 2010.The Bonds were registered under the Securities Act of 1933, as amended, by means of the Company's Post-Effective Amendment No.1 to Registration Statement on Form S-3 (File No. 333-169315-01), which became effective upon filing on September 20, 2010. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Supplemental Indenture establishing the terms of the Bonds. Opinion of Morgan, Lewis & Bockius LLP with respect to the Bonds. Opinion of Dawn A. Abuso, Senior Counsel – Corporate and Securities of Entergy Services, Inc. with respect to the Bonds. Opinion of Clark, Thomas & Winters, A Professional Corporation with respect to the Bonds. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Louisiana, LLC (Registrant) Date September 24, 2010 /s/ Steven C. McNeal (Signature) Steven C. McNeal Vice President and Treasurer
